DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al (US 2017/0327919 A1), hereinafter Kawasaki, and further in view of Hata et al (US 2015/0037610), hereinafter Hata. 
Regarding claim 10, Kawasaki teaches a high-strength steel sheet having a predetermined chemical composition and a steel microstructure (Abstract, Examples, Claims 1-5). The comparison between the alloy composition and microstructure of the claimed invention and the composition of Kawasaki is disclosed below. 
Element
Instant Claims (mass %)
Kawasaki (mass %)
C
0.030-0.250
0.030-0.250
Si
0.01-2.00
0.01-3.00
Mn
2.00-3.10
2.60-4.20
P
0.001-0.100
0.001-0.100
S
0.0001-0.0200
0.0001-0.0200
N
0.0005-0.0100
0.0005-0.0100
Al
0.001-1.200
0.01-2.00
Balance Fe + impurities
Balance
Balance
Ferrite (area%)
60.0-90.0
35-80
Unrecrystallized ferrite (area%)
0-5.0

Martensite (area%)
2.0-25.0
5-25
Carbide (area%)
0-5.0

Bainite (area%)
0-3.0

Retained Austenite (area%)
>7.0
>8
Grain size of Ferrite
<6.0 µm
<6 µm
Grain size of Retained Austenite
<3.0 µm
<3 µm
Mn in RA/Mn in Ferrite
1.5 or more
2.0 or more


As disclosed above, Kawasaki discloses a steel sheet comprising a chemical composition and steel microstructure that overlaps with the instantly claimed chemical composition and microstructure. In the case where the claimed ranges “overlap or lie inside ranges disclosed by prior art” a prima facie case of obviousness exists. See MPEP §2144.05. 
Regarding claim 10, Kawasaki does not explicitly disclose “in a cross-sectional view of 100 µm x 100 µm, a value obtained by dividing a number of retained austenite that are not adjacent to retained austenite whose crystal orientations are different by a total number of retained austenite being less than 0.80”. Kawasaki discloses wherein when the steel sheet is subjected to tensile working with an elongation value of 10%, a value obtained by dividing a volume fraction of the retained austenite after the tensile working by a volume fraction of the retained austenite before the tensile working equals 0.3 or more ([0029]). Kawasaki discloses a similar method of forming the steel sheet as taught in the instant invention. Kawasaki discloses subjecting a steel slab having a predetermined chemical composition and microstructure to hot rolling whereby the steel slab is heated to 1100C to 1300C, with a finished temperature of 750C to 1000C, and then coiled at a mean coiling temperature of 300C to 750 to obtain a hot-rolled sheet (Claims 2, 15-16). Kawasaki discloses subjecting the hot-rolled sheet to pickling to remove scales and then hot band annealing the sheet at a temperature range of Ac1 transformation temperature+20C to Ac1 transformation temperature+120C for 600s to 21,600s (Claims 2, 15-16). The instant method teaches reheating a steel slab, hot rolling the steel slab between 750C and 1000C, coiling the hot rolled steel sheeting between 300C to 750C, performing acid pickling, holding the hot rolled steel sheet in a temperature range of Ac1 trasnforamtion+30C, cooling the hot rolled steel sheet, and optionally performing additional heating and cooling steps (Claims 14-37, [0008]-[0018]). The method of Kawasaki and the instant invention are similar in process steps and main differences are variations in temperature ranges or processing times, but they still overlap as disclosed above. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the steel sheet of Kawasaki would be expected to have the same or similar properties as the instantly claimed steel sheet because the steel sheet of Kawasaki appears to have the same or substantially the same composition and microstructure, and the steel sheet of Kawasaki is made by a substantially similar process, as disclosed above (Claims 15-16). 
Regarding claim 10, Kawasaki fails to disclose wherein the high-strength steel sheet has a tensile strength of 690 MPA or more and less than 980 MPa.
However, Hata discloses a high-strength cold-rolled steel sheet that includes a composition having controlled amounts of carbon, silicon, manganese, phosphorous, sulfur, titanium, niobium, aluminum, and other elements (Abstract). Hata discloses a microstructure thereof has a main phase of ferrite of at least 40 area% and a second phase of a low-temperature transformation phase consisting either or both of martensite and bainite, which comprises at least 10 area% in total and retained austenite at least comprising 3 area % (Abstract; Claim 1). Hata discloses a cold rolling step in which a hot-rolled steel sheet is cold-rolled, undergoes an annealing step with an average heating rate of at least 15C/sec so that a proportion of an unrecrystallization of a region not transformed to austenite at a time of reaching (Ac1 point+10C) is at least 30 area% and is then held in a temperature range of at least (0.9xAc1 point+0.1xAc3 point) and at most (Ac3 point + 100C) for 30 seconds (Claim 9). Hata discloses effectively refining a structure after cold rolling and annealing without addition of precipitate elements such as Ti and Nb, and thus provides a high-strength cold-rolled steel sheet having excellent ductility and stretch flangeability ([0043]). Hata discloses several examples wherein the steel sheet has a tensile strength of 690 MPa or more and less than 980 MPa (Table 3, Sheet No 1-2, 4-7, 10-18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the process of Kawasaki with the process of Hata in order to provide a high-strength cold-rolled steel sheet with a tensile strength between 690 MPa and 980 MPa in order to form a steel sheeting having not only high strength, but also having excellent ductility and stretch flangeability, as taught by Hata above ([0043]).
	Regarding claim 11, Kawasaki modified by Hata discloses that the steel sheet can further contain, in mass%, at least one selected from the group consisting of Al: 0.01% or more and 2.00% or less, Nb: 0.005% or more and 0.200% or less, B: 0.0003% or more and 0.0050% or less, Ni: 0.005% or more and 1.000% or less, Cr: 0.005% or more and 1.000% or less, V: 0.005% or more and 0.500% or less, Mo: 0.005% or more and 1.000% or less, Cu: 0.005% or more and 1.000% or less, Sn: 0.002% or more and 0.200% or less, Sb: 0.002% or more and 0.200% or less, Ta: 0.001% or more and 0.010% or less, Ca: 0.0005% or more and 0.0050% or less, Mg: 0.0005% or more and 0.0050% or less, and REM: 0.0005% or more and 0.0050% or less (Kawasaki; Claim 2).
	Regarding claims 12 and 13, Kawasaki modified by Hata does not expressly teach “wherein diffusible hydrogen in steel is 0.50 ppm by mass or less”. In the case where, “the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” (See MPEP 2112.01).  In the instant case, the steel sheet of Kawasaki modified by Hata would be expected to have the same or similar properties as the instantly claimed steel sheet because the steel sheet of Kawasaki appears to have the same or substantially the same composition and microstructure, and the steel sheet of Kawasaki is made by a substantially similar process, as disclosed above (Kawsaki; Claims 15-16). Furthermore, hydrogen is a known impurity in steel compositions and the mere purity of a product, by itself, is insufficient to render the claimed product nonobvious over the prior art. See MPEP 2144.04 (VII). 
Response to Arguments
Applicant’s arguments, see p. 10, filed 9/16/2022, with respect to the previous rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the current amendments to the claims. Therefore, the previous rejections under 35 U.S.C. 112(b) have been withdrawn.
Applicant’s arguments, see p. 10-12, with respect to the rejection of claims 10-13 under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2017/0327919) has been fully considered. 
Applicant argues that Kawasaki discloses a high-strength steel sheet with a TS of 980 MPa or more and YR of 68% or more and does not teach a high-strength steel sheet that has a tensile strength of 690 MPA or more and less than 980 MPa. Applicant argues that the range of Kawasaki is outside the claimed range and that it is difficult to provide a high-strength steel sheet of 690 MPA or more and less than 980 MPa that is also excellent in formability and crushing characteristics. Applicant argues that Kawasaki does not disclose a substantially similar process. Applicant argues that Kawasaki fails to teach the first heat treatment step process after the coiling process, in which the hot rolled steel sheet is held in temperature range of Ac1 transformation temperature+150C or less for more than 21,600 seconds and 259,200 seconds or less. Applicant states that the first heat treatment process is important in securing a sufficient volume fraction of retained austenite after final annealing and controlling crystal grain sizes of ferrite and retained austenite. 
In view of Applicant’s arguments, the rejection of claims 10-13 under 35 U.S.C. 103 as being unpatentable over Kawasaki (US 2017/0327919) has been withdrawn, however rejection is moot in view of the new grounds of rejection of claims 10-13 as disclosed above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY N KANG whose telephone number is (571)272-4254.  The examiner can normally be reached on Monday-Friday 10 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571)272-6297.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANNY N KANG/Examiner, Art Unit 1738                                                                                                                                                                                                        

/ANTHONY M LIANG/Primary Examiner, Art Unit 1734